PER CURIAM.
We affirm appellant’s convictions but reverse his sentence and remand for resen-tencing in accord with the provisions of section 39.059(7)(c), Florida Statutes (Supp. 1990). At the time of appellant’s sentencing, the legislature had amended section 39.022(5)(c) 3 to provide that a juvenile indicted by a grand jury for one offense, but convicted of a lesser offense, may be sentenced as an adult, pursuant to the provisions of section 39.059(7)(c). On remand, the trial court will still be free to exercise the options provided under section 39.-022(5)(c) 3.
ANSTEAD, HERSEY and GARRETT, JJ., concur.